                 Case 2:18-cv-00845-JCC Document 74 Filed 01/04/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    VIRGIL ARMSTRONG,                                     CASE NO. C18-0845-JCC
10                            Plaintiff,                    MINUTE ORDER
11               v.

12    DEPUTY C. WHALEN, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendants’ motion to lift the stay and request for
18   a revised scheduling order (Dkt. No. 73). The Court GRANTS the motion, LIFTS the stay, and
19   ORDERS the parties to meet and confer and file a joint status report within 14 days of the date of
20   this order setting forth the parties’ views on the date by which this case will be ready for trial and
21   whether the parties are willing to consent to a remote bench trial. If the parties cannot agree, the
22   parties should identify the areas of disagreement within the document and the Court will resolve
23   any disputes.
24          //
25          //
26          //


     MINUTE ORDER
     C18-0845-JCC
     PAGE - 1
            Case 2:18-cv-00845-JCC Document 74 Filed 01/04/21 Page 2 of 2




 1        DATED this 4th day of January 2021.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Paula McNabb
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0845-JCC
     PAGE - 2
